Citation Nr: 1502428	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-05 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

In May 2011, the Board denied the Veteran's claims for service connection for bilateral hearing loss, for tinnitus, and for hypertension.  It otherwise remanded the Veteran's claims for service connection for a low back disorder and for a cervical spine disorder to the agency of original jurisdiction (AOJ) for additional development.  The Board again remanded these claims to the AOJ in February 2013.  

In July 2013, the Board denied the Veteran's claim of service connection for a low back disorder and again remanded the claim of service connection for a cervical spine disorder.  Thereafter, in an October 2013 SSOC, the AOJ continued the denial of the Veteran's claim for a cervical spine disorder and returned the appeal to the Board.  

As a final matter, the Board notes that in December 2013 the Veteran's attorney filed a motion for reconsideration of the Board's July 2013 decision and the denial of the Veteran's claim of service connection for a low back disorder.  Later in December 2013, the Board issued a decision denying the motion.  





FINDINGS OF FACT

A cervical spine disorder did not have its clinical onset in service and is not otherwise related to active duty service; arthritis of the cervical spine was not exhibited within the first post service year.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by service; arthritis of the cervical spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2014).

In correspondence dated in February 2007, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection for a cervical spine disorder, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  In addition, the February 2007 correspondence notified the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records (STRs), medical examination reports, as well as VA and private treatment records have been secured.  The Veteran has been provided a VA examination and an etiology opinion has been proffered by a VA examiner following a review of the record.  The Board finds the VA opinion obtained in this case to be adequate, as it is predicated on a full reading of the Veteran's claims folders and all of the pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate and fully articulated and is based on sound reasoning).  

Otherwise, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim on appeal that has not been obtained.  In particular, in an April 2013 statement, the Veteran commented that he had experienced physical problems after his fall down a flight of stairs during basic training that had required later in-service treatment.  In particular, the Veteran reported having been treated at Aberdeen Proving Ground in Maryland just a month or two before discharge.  As discussed in more detail below, the Veteran's STRs do not reflect treatment for neck pain or other symptoms to include any treatment at Aberdeen Proving Ground.  Furthermore, at his March 2011 Board hearing, the Veteran testified:

But after [the fall], ah, I had two incidents during my military service where my back-[i]t just, my back was giv[ing] me the most problems.  Okay.  Then once I got discharged-[f]rom the time I was discharged in [1967], there on out, ah, back to work, civilian life, it was, I had ongoing back and neck problems.  

In view of the Veteran's testimony, the reported in-service physical problems claimed by the Veteran following his fall in November 1965 would appear associated with his low back as compared to his neck.  As such, no additional development with regard to the Veteran's reported treatment at Aberdeen Proving Ground is required in relation to the claim on appeal.  

Also, in a January 2010 statement, the Veteran's spouse reported that doctors had told the Veteran that his neck problem had occurred "a long time ago caused by a serious fall."  At his March 2011 Board hearing, the Veteran, likewise, testified about having been told that his cervical spine disorder was related to an old trauma or injury.  The Veteran was advised in the above noted February 2007 notice letter to submit statements from doctors in support of his claim.  The record on appeal does not reflect any favorable VA or private medical opinions from clinicians relating the Veteran's current cervical spine disorder to his period of active duty service.  The Board notes that the duty to assist is not always a one-way street.  The Veteran has an obligation to assist in the adjudication of his claim which includes submitting medical opinion evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, while the Veteran has reported that a clinician has apparently related the current cervical spine disorder to the in-service fall in November 1965, the Veteran has failed to submit any such statement or opinion from the clinician.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); Shedden v. Principi, 381 F.3d 1163 (2004).  

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309.

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  

The Veteran contends that he injured his neck in November 1965 when he fell down a flight of stairs during basic training.  He further contends that his current cervical spine disorder is related to that fall.  

A review of the Veteran's STRs reflects a November 1965 treatment note in which it was reported that the Veteran had twisted his left ankle "when he tripped on the stairs 9 days ago."  Subsequent medical notes reflect treatment for a left ankle sprain.  Further review of the Veteran's STRs does not reveal complaints or treatment regarding a neck injury or cervical spine pain/disorder.  Also, there is no finding or discussion of neck pain or a cervical disorder at the time of separation from active duty service in the report of medical examination or the report of medical history.  

Post-service medical records do not mention any neck or cervical problems until more than 25 years after service when in a June 1993 chiropractic treatment note, the Veteran complained of cervical thoracic pain.  In addition, a September 1994 chiropractic treatment note reflected the Veteran's complaint of cervical muscle stiffness, for which he was treated with a cervical spinal adjustment.  Per a May 1, 1995 chiropractic treatment note, the Veteran complained of chronic mild pronate upper cervical pain, as well as upper and lower back pain.  The chiropractor commented, in particular, "[The Veteran] stated it has been bothering him for awhile [sic] and cannot think of anything to precipitate these symptoms other than his normal work and leisure activities."  In a May 28, 1997 chiropractic treatment note, the Veteran complained of experiencing a gradual onset of neck pain and stiffness without a history of recent trauma or injury.  

In a March 2013 VA examination (DBQ), the Veteran was examined and the examiner noted her review of the claims folder.  In particular, the Veteran reported having experienced neck pain since 2004.  The examiner's diagnosis was degenerative arthrosis of the cervical spine.  The examiner did not find that the Veteran's cervical spine disability was related to service.  In doing so, she discussed the Veteran's service and post-service medical history, and commented that the medical evidence of record did not reflect the Veteran's complaints or treatment for neck pain until relatively recently.  

In April 2013, the RO received a statement from the Veteran.  In it the Veteran noted that with regard to his service separation physical, he would have answered "no" to any ailment as he was a draftee and did not at that time want to spend another day in the U.S. Army.  The Veteran also reported that he had gone to doctors after his discharge, but they were unable to do anything for him except give him aspirin, muscle relaxants, and suggest rest.  

Otherwise, in a June 17, 2013 chiropractic note, a "Welcome To Our Office" patient form reflects the Veteran's report that the purpose of his visit was neck pain; that he had had the problem since June 13, 2013 to the present; and that he had had similar problems in the past.  The Veteran also indicated with a "?" that he did not know the cause of the problem.  

In its July 2013 remand, the Board noted that private chiropractic notes associated with the claims folders had, as noted above, reflected complaints and treatment for neck (cervical) pain as early as June 1993.  The Board remanded the Veteran's claim for consideration of that evidence and an addendum medical opinion.  




In a September 2013 VA addendum opinion, the March 2013 examiner commented:

After review of the aforementioned medical records and prior examination of veteran, it is less likely as not that the veteran's degenerative arthrosis of the cervical spine had its clinical onset during service or is otherwise related to service.  

Review of STRs reveals no mention of neck injury; there is no documentation of neck pain or injury in any available STRs.  On exit [physical examination] dated [September 28, 1967], there is no documentation by veteran or examiner of any neck complaints or any chronic neck condition.  There is no objective evidence relating veteran's current cervical condition with any event in active duty service.  There is no documentation to support origin of neck pain in service, or chronicity of neck pain since service, nor any objective evidence to support any linkage between his current symptoms and active duty service.  

The Veteran has submitted statements in support of his claim from his current spouse, ex-spouse, a former neighbor, and two soldiers who were reportedly with him during basic training.  These statements discuss the Veteran's fall down a flight of stairs during basic training as well as his complaints of neck pain following service.  In particular, the Veteran's ex-spouse reported that she had married the Veteran in December 1970 and that during their marriage the Veteran had been treated for neck problems.  Likewise, his current spouse, who reported having been married to the Veteran for 30 years, also reported that the Veteran had been treated for neck problems.  The statements from the two soldiers document the Veteran's fall down a flight of stairs during basic training and his treatment for an ankle problem.  The Veteran's neighbor reported in his statement that he had known the Veteran for over 40 years and that the Veteran had received medical treatment for his back.  The neighbor's statement did not reference any cervical/neck treatment.  

The Board has weighed the above lay evidence, to include the Veteran's own statements regarding continuity of symptoms of neck pain since service, with the other evidence of record.  The Board finds the Veteran's STRs sufficiently document that he fell down a building's stairs during basic training.  Also, the Veteran is competent to report experiencing neck pain.  During his Board hearing, the Veteran appears to report that his neck pain escalated in severity over the years, that the degenerative changes of his cervical spine were related to an old injury, and that the only trauma that the Veteran ever suffered to his neck was the fall down the stairs during basic training.  As such, the Veteran believed that his current cervical spine disorder was related to service.  

In its review of the medical evidence, the Board finds persuasive that when provided the opportunity to discuss the history of his neck pain, per the May 1, 1995 private chiropractic treatment note, the Veteran failed to relate any neck pain or other neck symptoms to his fall in service, nor did he report to the chiropractor that he had been experiencing neck symptoms and/or had received treatment since service for neck pain.  As noted above, in the May 1, 1995 chiropractic treatment note, the Veteran reported that he could not think of anything that would have precipitated his neck pain other than his "normal work and leisure activities."  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Also, the Board recognizes that it is not the fault of the Veteran that he cannot procure treatment records from doctors who allegedly treated him for a neck disorder in the 1970s and 1980s.  Still, the fact remains that there is lack of objective evidence of any treatment for a neck problem or cervical disorder prior to June 1993.  And as noted above, when provided the opportunity in May 1995 to comment on his history of neck pain and treatment to his chiropractor, the Veteran did not do so.  These facts, combined with the lack of any diagnoses or treatment for a neck disorder or injury in service are more probative than the more recent statements from the Veteran, family and friends of a general nature, that he has experienced neck symptoms continually since the in-service incident when he fell down the stairs during basic training.  

When the Board reviews the Veteran's statements (as well as those of his family and friends) in asserting in-service injury and continuity of symptomatology since service, the statements are not entirely consistent with the overall evidence of record, in particular the May 1, 1995 private chiropractic treatment note.  See e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed cervical spine disorder and his active duty service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his cervical spine are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2013 VA medical opinions more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Notwithstanding the above, service connection may still be granted when the evidence establishes that arthritis/degenerative changes manifested within one year of the Veteran's separation from service, or if the evidence establishes a nexus between active duty service and the Veteran's current cervical spine disorder.  

In the present case, there is a lack of medical evidence reflecting a diagnosis of or treatment for degenerative changes of the cervical spine within one year of the Veteran's separation from service.  Thus, service connection for a cervical spine disorder, on a presumptive basis, is not warranted.  The Board also finds that the medical opinion evidence does not attribute the Veteran's cervical spine disorder to his active duty service.  As noted above, the VA examiner, in both the March 2013 examination report (DBQ) and her addendum September 2013 opinion, did not find the Veteran's cervical spine disorder related to his active duty service.  The VA examiner's original examination report and her addendum medical opinion reflect her consideration of the Veteran's service and post-service medical history, including the reported in-service injury and post-service treatment.  The VA examiner has discussed the evidence, considered the Veteran's history, to include his STRs, and provided the basis for her opinion.  

The Board is mindful that an examination is inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in the STRs to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board's review of the March 2013 VA examination (DBQ) and September 2013 addendum opinion does not reflect specific citation to all the lay evidence of record; however, there was specific reference to the Veteran's claimed injury in service, his history of neck pain, and the post-service treatment.  Moreover, the Board has found that the Veteran's lay statements (and those of his family and friends) are inconsistent with other evidence of record, in particular, the May 1, 1995 private chiropractic treatment note, during which the Veteran failed to report that he had experienced neck pain in service following his fall and that he had received treatment for neck pain following service.  Thus, the lay statements are not found convincing.  As such, the lack of specific discussion by the examiner of all of the lay evidence does not adversely affect the probative value or persuasiveness of the opinion provided.  

Therefore, in the present case, the Board finds the VA examiner's opinion to be persuasive and assigns it greater probative weight as compared to the lay evidence of record.  The claims folder does not otherwise contain medical evidence suggesting that any current cervical spine disorder can be attributed to the Veteran's active duty service.  

Accordingly, based on this evidentiary posture, the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disorder, and the claim is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the Veteran.  


ORDER

Entitlement to service connection for a cervical spine disorder is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


